            Case 3:20-cv-05199-RS Document 18 Filed 09/08/20 Page 1 of 2




 1                              IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                        SAN FRANCISCO DIVISION
 4
 5    ALASKA COMMUNITY ACTION ON
      TOXICS, AMERICAN ALPINE CLUB,
 6    CALIFORNIA WILDERNESS COALITION,
 7    CENTER FOR BIOLOGICAL DIVERSITY,
      CENTER FOR ENVIRONMENTAL
 8    HEALTH, CENTER FOR FOOD SAFETY,
      ENVIRONMENT AMERICA,
 9    ENVIRONMENTAL DEFENSE FUND,
10    ENVIRONMENTAL PROTECTION
      INFORMATION CENTER, FOOD AND
11    WATER WATCH, FRIENDS OF THE
      EARTH, NATIONAL PARKS
12
      CONSERVATION ASSOCIATION,
                                                         Case No. 3:20-cv-5199-RS
13    NATIONAL WILDLIFE FEDERATION,
      OCEAN CONSERVANCY, RIO GRANDE
14                                                       DEFENDANTS’ RESPONSE TO
      INTERNATIONAL STUDY CENTER,
                                                         ADMINISTRATIVE MOTION TO
      SOUTHERN UTAH WILDERNESS
15                                                       RELATE CASES
      ALLIANCE, WE ACT FOR
16    ENVIRONMENTAL JUSTICE, WESTERN
                                                         Judge: Hon. Richard Seeborg
      WATERSHEDS PROJECT, THE
17    WILDERNESS SOCIETY, and WINTER
      WILDLANDS ALLIANCE,
18
19                     Plaintiffs,

20    v.
21
      COUNCIL ON ENVIRONMENTAL
22    QUALITY, and MARY NEUMAYR, in her
      official capacity as Chair of the council on
23    Environmental Quality,
24
                       Defendants.
25
26           On September 4, 2020, plaintiffs in a separately filed case, State of California et al. v.
27   Counsel on Environmental Quality (CEQ), No. 3:20-cv-06057 KAW (N.D. Cal. filed on Aug.
28   28, 2020), filed an administrative motion seeking to relate State of California v. CEQ to this

     Alaska Community Action on Toxics, et al. v. CEQ
     No. 3:20-cv-5199
     DEFS.’ RESP. TO MOT. TO RELATE                                                          Page 1
            Case 3:20-cv-05199-RS Document 18 Filed 09/08/20 Page 2 of 2




 1   case. ECF No. 17. Both cases challenge the CEQ’s final rule revising the agency’s National
 2   Environmental Policy Act (NEPA) regulations, 85 Fed. Reg. 43,304 (July 16, 2020). Without
 3   waiving any otherwise applicable defenses, Federal Defendants do not oppose Plaintiffs’ motion
 4   to relate.
 5
 6           Respectfully submitted this 8th day of September, 2020.
 7                                                      JEFFREY BOSSERT CLARK
                                                        Assistant Attorney General
 8                                                      JONATHAN BRIGHTBILL
 9                                                      Principal Deputy Assistant Attorney General
                                                        PAUL SALAMANCA
10                                                      Senior Counsel
11                                                      /s/ Barclay T. Samford
12                                                      BARCLAY T. SAMFORD
                                                        NM State Bar No. 12323
13                                                      Senior Attorney
                                                        U.S. Department of Justice
14
                                                        Environment and Natural Resources Division
15                                                      Natural Resources Section
                                                        999 18th Street, South Terrace, Suite 370
16                                                      Denver, CO 80202
                                                        Tel.: (303) 844-1475
17
                                                        Fax: (303) 844-1350
18                                                      E-mail: clay.samford@usdoj.gov

19
20
21
22
23
24
25
26
27
28

     Alaska Community Action on Toxics, et al. v. CEQ
     No. 3:20-cv-5199
     DEFS.’ RESP. TO MOT. TO RELATE                                                          Page 2
